

115 HR 5250 IH: To reauthorize the Rural Economic Area Partnership Zones Program through fiscal year 2023.
U.S. House of Representatives
2018-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5250IN THE HOUSE OF REPRESENTATIVESMarch 13, 2018Mr. Faso (for himself and Mr. Welch) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo reauthorize the Rural Economic Area Partnership Zones Program through fiscal year 2023.
	
 1.Reauthorization of the Rural Economic Area Partnership Zones ProgramSection 310B(j) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(j)) is amended by striking 2018 and inserting 2023.
		